DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet (US 20140202633) in view of Buonodono (US 20150069017) in view of Singh (US 20150011093).
Claim 1: Godet teaches what, as shown in figure 10C, due to the ribbon-like cross section of its plasma beam, can reasonably be considered a ribbon beam plasma [0024,0055] enhanced chemical vapor deposition (PECVD) system  [0035] 100, as shown in figure 1, comprising: a process chamber 114 containing a platen 116 for supporting a substrate 118; and a plasma source 102 disposed adjacent the process chamber [0026] and adapted to produce free radicals in a plasma chamber [0036], the plasma chamber having an aperture 128 associated therewith for allowing a beam of the free radicals to exit the plasma chamber [0028]; wherein the process chamber is maintained at a first pressure and the plasma chamber is maintained at a second pressure greater than the first pressure for driving the free radicals from the plasma chamber into the process chamber [0051].
While the aperture (nozzle) of Godet has a length, it does not particularly show it extending “radially” from the plasma source, since there is no indication of a circular cross section it is heading away from.
Buonodono is also directed towards such ion beam substrate processing systems, where a narrow ribbon (elongated cross section) is extracted from a plasma source to an adjacent processing chamber to treat a substrate [0004-0005].  However, as shown in figure 1, it teaches making the extraction portion of the plasma chamber (near R) with a circular profile, such that the aperture (nozzle 121) extends radially away from the center of the extraction chamber.  It teaches this geometry is beneficial so it can include a rotatable portion of the plasma chamber to direct the beam to oblique angles relative to the surface of the platen, at least in order to scan the beam over a larger region of the substrate [0028-0030], as well as a rotatable portion of the process chamber to direct the beam towards the platen at an oblique angle relative to a surface of the platen, at least as well in order to scan the beam over a larger region of the substrate for processing [0031-0033].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a plasma chamber with a radially elongated nozzle, as taught by Buonodono in order to make either or both the plasma chamber or the process chamber rotatable in order to be able to change the impingement angle as taught by Buonodono and so process larger regions of the substrate than would be possible with the size of the system (claims 2 and 3).
Godet teaches that the apertures can be in any desired shape or combination of shapes to control divergence [0028] in order to achieve sufficient localization (collimation) of the ion beam that the substrate is exposed to [0024], but it does not specifically discuss the depth of the nozzles (elongation of the nozzles, thickness of the plate that the aperture is in) to do so.
Singh is also directed towards such ion beam substrate processing systems [0005] and it similarly teaches controlling the shapes of the apertures in order to control the collimation of the beams, including using slots [0081-0082], but further teaches that the thickness of the plate that the aperture is through (the elongation of the nozzle) is a result effective variable determining the collimation of the ion beam, with more elongated nozzles resulting in more collimated beams, but reduces the flux of ions.  It specifically exemplifies making the elongated nozzle thicknesses that overlap with applicants claimed range, such as 3mm to 25mm for that purpose [0083].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to control the elongation of the nozzle of Godet in order to control the collimation of the beam, including using taught elongations, such as 3-25mm to achieve useful results.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” (claim 1).
Claims 6 and 15: Godot teaches operating the system with pressures that overlap with applicant’s claimed a first pressure in the process chamber is in a range of 10-6 torr to 10-2 torr, and a second pressure in the plasma chamber is in a range of 1 millitorr to 1 torr [0051].
	MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 7: Godot teaches including a gas source 106 from which the plasma is generated [0025]
Claims 8 and 14: Godot teaches that the gas can be SiH4 [0031].
Claims 10 and 19: Godot teaches operating the PECVD system in an ion beam mode by activating a bias supply coupled to the plasma chamber and the process chamber to selectively apply a voltage difference between the plasma chamber and the substrate for extracting ions from the plasma chamber to produce a ribbon beam rich in ions [0027,0054].  
Claims 11 and 20: Godot teaches pulsing the bias between a first on state, where the beam is ion enriched and an off state which is not as enriched with ions and thus is relatively more enriched with radicals, which can reasonably be considered a radical mode, thus the system is capable of being selectively operated in such ion beam and radical modes [0036-0037].
Claim 12: See the previous discussion for claims 1-3.  Additionally, Godot teaches operating the system with pressures that overlap with applicant’s claimed a first pressure in the process chamber is in a range of 10-6 torr to 10-2 torr, and a second pressure in the plasma chamber is in a range of 1 millitorr to 1 torr [0051].
	MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 13: Godet teaches a method for operating which, due to its ribbon-like cross section, can reasonably be considered a ribbon beam plasma [0024,0055] enhanced chemical vapor deposition (PECVD) system [0035] 100, as shown in figure 1, including a process chamber 114 containing a platen 116 for supporting a substrate 118, and a plasma source 102 disposed adjacent the process chamber [0026], the method comprising: supplying a gaseous species to a plasma chamber of the plasma source from a gas source; igniting the gaseous species to produce an energetic plasma in the plasma chamber; and establishing a pressure differential between the plasma chamber and the process chamber to extract a collimated (narrowing) ribbon beam containing free radicals of the plasma through an aperture 128 associated with the plasma chamber, wherein the collimated ribbon beam is directed toward the substrate (see: paragraphs [0025-0029,0036,0048,0051], claim 1, and figures 1 and 8) .
While the aperture (nozzle) of Godet has a length, it does not particularly show it extending “radially” from the plasma source, since there is no indication of a circular cross section it is heading away from.
Buonodono is also directed towards such ion beam substrate processing systems, where a narrow ribbon (elongated cross section) is extracted from a plasma source to an adjacent processing chamber to treat a substrate [0004-0005].  However, as shown in figure 1, it teaches making the extraction portion of the plasma chamber (near R) with a circular profile, such that the aperture (nozzle 121) extends radially away from the center of the extraction chamber.  It teaches this geometry is beneficial so it can include a rotatable portion of the plasma chamber to direct the beam to oblique angles relative to the surface of the platen, at least in order to scan the beam over a larger region of the substrate [0028-0030], as well as a rotatable portion of the process chamber to direct the beam towards the platen at an oblique angle relative to a surface of the platen, at least as well in order to scan the beam over a larger region of the substrate for processing [0031-0033].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a plasma chamber with a radially elongated nozzle, as taught by Buonodono in order to make either or both the plasma chamber or the process chamber rotatable in order to be able to change the impingement angle as taught by Buonodono and so process larger regions of the substrate than would be possible with the size of the system (claims 2 and 3).
Godet teaches that the apertures can be in any desired shape or combination of shapes to control divergence [0028] in order to achieve sufficient localization (collimation) of the ion beam that the substrate is exposed to [0024], but it does not specifically discuss the depth of the nozzles (elongation of the nozzles, thickness of the plate that the aperture is in) to do so.
Singh is also directed towards such ion beam substrate processing systems [0005] and it similarly teaches controlling the shapes of the apertures in order to control the collimation of the beams, including using slots [0081-0082], but further teaches that the thickness of the plate that the aperture is through (the elongation of the nozzle) is a result effective variable determining the collimation of the ion beam, with more elongated nozzles resulting in more collimated beams, but reduces the flux of ions.  It specifically exemplifies making the elongated nozzle thicknesses that overlap with applicants claimed range, such as 3mm to 25mm for that purpose [0083].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to control the elongation of the nozzle of Godet in order to control the collimation of the beam, including using taught elongations, such as 3-25mm to achieve useful results.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” (claim 13).  

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet (US 20140202633) in view of Buonodono (US 20150069017) in view of Singh (US 20150011093), further in view of Prabhakar (US 20140170795).
Godet teaches that the apertures can be in any desired shape or combination of shapes to control divergence [0028] in order to achieve sufficient localization (collimation) of the ion beam that the substrate is exposed to [0024], but it does not specifically teach using a plurality of cross members in the nozzle.
Prabhakar is also directed towards such ion beam systems, including ribbon beam systems [0036] and also is directed towards controlling the shapes of the nozzles in order to achieve sufficient collimation (reduce divergence) [0014-0015] and thus localize the treatment region on the substrate [0005].  It specifically teaches as shown in figure 3, teaches using a plurality of cross members disposed in a parallel, spaced apart relationship across a width of the aperture in order to increase the reliability of the nozzle [0037-0038].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the nozzle include a plurality of cross members disposed in a parallel, spaced apart relationship across a width of the aperture, as taught by Prabhakar, in order to increase the reliability of the nozzle (claims 5 and 17).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet (US 20140202633) in view of Buonodono (US 20150069017) in view of Singh (US 20150011093) in view of Hwang (US 20080164819).
Godet teaches that the plasma sheath modifier structure that includes the aperture can be formed not only of a single plate, but can instead be formed of multiple parts [0028].  However, it does not exemplify what additional parts may be included, so it does not specifically teach barrier with a secondary aperture.
As shown in figure 1, Hwang is also directed towards such plasma systems where a plasma chamber is used to create a plasma and the plasma is directed out of apertures into a processing chamber for treating a substrate [0028-0030], however, it further teaches making the aperture structure from multiple plates (grids) 120,125,130,150 [0031] in order to better tune the beam characteristics [0040-0045].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include not only an aperture that is a primary aperture, as exemplified by Godet, but further include a secondary aperture in a barrier disposed between the plasma chamber and the substrate and so to direct the ribbon beam through such a secondary aperture as taught by Hwang in order to better tune the characteristics of the beam that the substrate is exposed to (claims 9 and 18).  
Response to Arguments
Applicant's arguments filed 05-16-2022have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
Applicant’s arguments are directed towards the patentability of the amended claims, which have been considered above.

Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712